Hill, J.
1. “Where in a bill of exceptions the only error assigned is that the presiding judge refused to grant an injunction, and the evidence upon which such refusal was had, being documentary, is set out in full in the bill of exceptions, without any attempt whatever to brief the same having been made as required by the act approved November 11, 1889, but including immaterial and unnecessary portions of many of the documents, according to repeated rulings of this court the evidence so incorporated in the bill of exceptions will not be considered; and there being no question for decision which arises on the pleadings in the ease,” the judgment below will be affirmed. Moss v. Birch, 102 Ga. 556 (28 S. E. 623).
2. The above rule will not be relaxed where the bill of exceptions shows that the plaintiff in error brings to this court all the evidence admitted on the hearing — much of which is irrelevant, — notwithstanding the presiding judge stated that he would allow all evidence to go in, and would consider so much only as was material and would not consider any evidence not admissible, and this was agreed to by counsel on both sides.

Judgment affirmed.


All the Justices concur.